Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “said radar absorbing surface is disposed behind an opening within said radar absorbing or deflecting surface”.  It is unclear if this is a typographical error to describe the absorbing surface behind an opening within the absorbing…surface.  Examiner believe applicant may have meant the reflecting surface is behind an opening in the absorbing or dispersing surface [emphasis added]
Further, the limitation "deflecting" in line 2 lacks sufficient antecedent basis. Examiner believes Applicant may have meant “dispersing”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0134191).
Claim 1: Kim discloses A vehicle onboard radar sensor service procedure (para 0008, 0014, 0017, 0060, 0061 disclosing the inspection system being used for calibration of a smart cruise control or blind spot detection device incorporating a radar); comprising:
disposing a radar target structure within a field of view of the onboard radar sensor (fig 8, para 0164-0166 describing the target structure as comprising plural corner reflectors and a region of absorbing material

evaluating, at a processing system programmed with software instructions, said output to distinguishing said radar target structure from other radar-reflective surfaces visible to said onboard radar sensor within said field of view (para 0163-0167, the target structure comprising plural corner reflectors and a region of absorbing material) and
wherein said evaluation distinguishes said radar target structure from said radar- reflective surfaces by identifying an occurrence of an associated radar signature of said radar target structure within said output representative of said observed field of view (para 0163-0167, the target structure comprising plural corner reflectors and a region of absorbing material)

Claim 2: Kim discloses said associated radar signature of said target structure is a combination of two or more regions having differing radar return signal characteristics located within proximity to each other (para 0164-0166 disclosing the target structure comprising plural corner reflectors and a region of absorbing material)

Claim 3: Kim discloses said associated radar signature of said target structure includes at least one region of Doppler-shift radar return signal characteristics (para 0200 disclosing the radar reflector target generating a Doppler shift return)

Claim 4: Kim discloses said associated radar signature of said target structure includes at least one region in which time varying radar return signal characteristics are 

Claim 5: Kim discloses said associated radar signature of said target structure consists of a plurality of discrete regions each having a greater radar return signal strength than a surrounding region, and which are located in a known spatial relationship to each other within said field of view (para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Claim 6: Kim discloses A vehicle inspection system (para 0014), comprising:
a processing system configured with software instructions to guide an operator through at least one of a calibration procedure, an inspection procedure, or an alignment procedure, associated with a vehicle onboard radar sensor, wherein said procedure requires the detection of a radar-observable target in proximity to the vehicle within a field of view of said vehicle onboard radar sensor (para 0008, 0014, 0017, 0060, 0061 disclosing the inspection system being used for calibration of a smart cruise control or blind spot detection device incorporating a radar); and
a radar-observable target for placement in proximity to the vehicle, said radar- observable target having an associated radar signature consisting of a boundary region defined by a first radar return signal, and at least one sub-region contained within said boundary region, said at least one sub-region defined by a second radar return signal distinguishable from said first radar return signal (para 0164-0166 disclosing the target 
wherein said boundary region and said at least one sub-region are configured to facilitate detection of said target by said vehicle onboard radar sensor when said target is in close spatial proximity to background radar reflective surfaces associated with an automotive service environment (para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Claim 7: Kim discloses said at least one sub-region is a radar retro-reflective surface; and wherein said boundary region is a radar absorbing or radar dispersing surface (para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Claim 8: Kim discloses said at least one sub-region is a radar absorbing surface or a radar dispersing surface; and wherein said boundary region is a radar reflecting surface (para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Claim 9: Kim discloses said radar absorbing surface is disposed behind an opening within said radar absorbing or deflecting surface as observed from the vehicle onboard radar sensor (fig 10 showing reflector elements 513 positioned behind and through the absorbing plate 511, para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Claim 12: Kim discloses A vehicle onboard radar system calibration target structure, comprising:
a support structure (fig 8-10, element 110)
a first surface carried by said support structure, said first surface having a first radar reflectivity characteristic (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110)
a second surface carried by said support structure, said second surface having a second radar reflectivity characteristic selected to be distinct from said first radar reflectivity characteristic (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110); and
wherein said first and second surfaces are secured in a fixed spatial arrangement by said support structure (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110)

Claim 13: Kim discloses aid first radar reflectivity characteristic is retro-reflective; wherein said second radar reflectivity characteristic is either radar absorbing, radar transparent, or radar dispersive; and wherein said second surface defines a border around said first surface (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110)

Claim 14: Kim discloses including at least one additional surface carried by said support structure, each additional surface bordered by said second surface and having said first radar reflectivity characteristic, whereby each additional surface is disposed in spaced relationship to each other surface having said first radar reflectivity characteristic (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110)

Claim 15: Kim discloses said first radar reflectivity characteristic is either radar absorbing or radar dispersive wherein said second radar reflectivity characteristic is radar reflective (fig 8-10, para 0164-0166 disclosing the target structure comprising plural corner reflectors 513 of known location and a region of absorbing material 511 carried by support 110) wherein said second surface is planar, and includes at least one open hole through which radar signals can pass; and wherein said first surface is disposed in a spaced arrangement from said planar surface, coaxial with said open hole, whereby radar signals passing through said at least one open hole are not reflected back through said hole (fig 10 showing reflector elements 513 positioned behind and through the absorbing plate 511, para 0164-0166 disclosing the target structure comprising plural corner reflectors of known location and a region of absorbing material)

Allowable Subject Matter
Claims 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose A vehicle onboard radar sensor service procedure, comprising:
positioning a vehicle having an onboard radar sensor within a vehicle service area;
activating said onboard radar sensor to illuminate a field of view encompassing a portion of said vehicle service area;
processing radar return signals from within said illuminated field of view to generate a first representation of said field of view visible to said onboard radar sensor;
disposing a radar target structure within said field of view of the onboard radar sensor;
activating said onboard radar sensor to illuminate a field of view encompassing a portion of said vehicle service area and said disposed radar target structure;
processing radar return signals from within said illuminated field of view to generate a second representation of said field of view visible to said onboard radar sensor, said second representation including a representation of said disposed radar target structure;
evaluating, at a processing system programmed with software instructions, said first and second representations of said field of view to identify differences there between, said differences including said representation of said disposed radar target structure; and
evaluating, at said processing system, said identified differences to establish a spatial relationship between said disposed radar target structure and said vehicle onboard radar sensor.

The cited prior art discloses many embodiments for vehicular calibration and alignment procedures involving measuring positional information of reference targets but does not disclose the above embodiment.  

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648